1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                                Case No. 18-cv-00623 DMS (RBM)
      FRANK ANTHONY
11    MARROQUIN,                                  ORDER (1) ADOPTING
                                                  MAGISTRATE JUDGE’S
12                 Petitioner,                    REPORT AND
                                                  RECOMMENDATION AND
13          v.                                    (2) GRANTING RESPONDENT’S
                                                  MOTION TO DISMISS
14    WILLIAM GORE et al.,
15                 Respondents.
16
17         Plaintiff Frank Anthony Marroquin, proceeding pro se, filed a First Amended
18   Petition for writ of habeas corpus under 28 U.S.C. § 2254, seeking relief from his
19   March 2018 probation revocation in San Diego Superior Court. Respondent William
20   Gore filed a motion to dismiss on grounds that Petitioner failed to exhaust his
21   available state court remedies. Petitioner filed an opposition. Magistrate Judge Ruth
22   Bermudez Montenegro issued a Report and Recommendation (“R&R”),
23   recommending that the Court grant Respondent’s motion to dismiss without
24   prejudice. Petitioner filed an objection to the R&R.
25         This Court, having reviewed de novo the Magistrate Judge’s R&R and
26   Petitioner’s objection to the R&R, adopts the Magistrate Judge’s recommendation
27   and grants Respondent’s motion to dismiss without prejudice. The Clerk of Court
28   shall enter judgment accordingly.

                                              –1–                    18-cv-00623 DMS (RBM)
1         IT IS SO ORDERED.
 2   Dated: May 9, 2019
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              –2–   18-cv-00623 DMS (RBM)
